Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

VERNON HORN, : CIVIL NO, 3:18-CV-1502(JAM)
Plaintiff, :
v.

CITY OF NEW HAVEN, ef al., : AUGUST 22, 2019
Defendants.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STAY DISCOVERY
The defendant, James Stephenson hereby requests a stay, pursuant to Fed. R. Civ. P, 62
(c), Fed. Rule App. Proc. 8(a), and local Rule 7(a) (6), until a decision has been rendered by the
Second Circuit on the defendant's appeal of the Court's decision at Doc. 87. See Horn v. City of

New Haven, et al., 19-2418 (2d Cir.). Pursuant to Fed. R. Civ. P. 62(c) and Fed. Rule App. Proc.

 

8(a), the factors regulating the issuance of astay are generally the same: (1) whether
the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)
whether the applicant will be irreparably injured absent astay; (3) whether issuance of
the stay will substantially injure the other parties interested in the proceeding; and (4) where the
public interest lies. Hilton v. Braunskill, 481 U.S. 770, 776 (1987); see Cooper v. Town of East
Hampton, 83 F.3d 31, 36 (2d Cir. 1996).

1. Defendant James Stephenson, former State Firearm Examiner is entitled to
the defenses raised in his motion to dismiss at Doc. 40, to include qualified
immunity, and has a strong likelihood of success on appeal.

The allegations against defendant Stephenson are quite limited and do not involve the

other defendants in this case. They relate to forensic testing of shell casings and bullet fragments

in Stephenson’s role as a firearms examiner and tool-mark technician. As argued in the

defendant's motion to dismiss at Doc. 40, qualified immunity shields government officials from

 

 
 

Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 2 of 7

civil damages liability unless the official 1) violated a statutory or constitutional right that, 2)
was clearly established at the time of the challenged conduct. Taylor v. Barkes, 135 S. Ct. 2042,
2044 (2015)citing Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)). The qualified immunity
defense is a “forgiving” and “broad shield that protects ‘all but the plainly incompetent or those
who knowingly violate the law.’” Grice v. McVeigh, 873 F.3d 162, 167 (2d Cir. 2017)(citation
omitted); Kass v. City of New York, 864 F.3d 200, 206 (2d Cir. 2017). It applies regardless of
whether the officials’ error is “a mistake of law, a mistake of fact, or a mistake based on mixed
questions of law and fact.” Groh v. Ramirez, 540 U.S. 551, 567 (2004)\(Kennedy, J.,
dissenting)(citing Butz v. Economou, 438 U.S. 478 (1978)).

There are no judicial decisions from the undersigned's research that extended Brady
obligations to firearms examiners at the time of the incidents as alleged by the plaintiff in the
above captioned case. There are legal differences between rights and obligations of prosecutors
and of police officers, and between those of police officers and of expert evidentiary examiners
or laboratory technicians. This is not some meaningless distinction conjured up by lawyers to
avoid liability. Courts made this distinction. Jurists drew this line after carefully exercising
judgment. See Villisana, 368 F.3d at 978; Mowbray, 274 F.3d 26, It is therefore not “beyond
debate’ at all, even in the abstract, let alone for all firearm examiners or evidentiary technicians
twenty years ago. Therefore, Stephenson is immune from suit entirely, which includes
protection from being cast into the doldrums of disruptive discovery and trial decades after
exercising his job functions.

Further, both the Second Circuit and Supreme Court have recently—and repeatedly—
reversed denials of qualified immunity when the right is defined too broadly, as Stephenson

contends was done in this case. See, e.g., Naumovski v. Norris, No. 18-1556-CV, 2019 WL

 

 
Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 3 of 7

3770193, at *4 (2d Cir. Aug. 12, 2019). “When analyzing whether the right violated was
“clearly established,” the Supreme Court has repeatedly (and recently) reminded us that clearly
established law must be “particularized” to the facts of the case and must not be defined “at a
high level of generality.” Id.

Stephenson has a strong likelihood of success on the merits in his appeal, which seeks a
reversal of the denial of qualified immunity in this case, and which seeks a ruling similar to those
that the Second Circuit and Supreme Court have issued in bunches in recent years and months.

2. This defendant will be irreparably injured absent a stay.

a. An interlocutory appeal has been filed, which deprives this Court of
jurisdiction.

On August 7, 2019, James Stephenson filed a notice of appeal (Doc. 93) of the District
Court’s Order on the defendant's Motion to Dismiss entered on July 9, 2019. Doc. No. 87. The
filing of a notice of appeal is significant; it deprives the district court of jurisdiction over those
aspects of the case that are on appeal. See Griggs v. Provident Consumer Discount Co., 459 US.
56, 58 (1982) ("The filing of a notice of appeal ... divests the district court of its control of
jurisdiction to require the appealing defendants to appear for trial"), Seminole Tribe of Florida v.
Florida, 517 U.S. 44, 114 (1996); Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc. , 535
U.S. 826, 835 (2002); Benzemann v. Citibank N.A., 622 Fed. Appx. 16, 18 (2d Cir. 2015), cert.
denied, 137 S. Ct. 618 (2017). Actions thereafter taken by the district court are taken without
jurisdiction. See Weiss v. Hunna 312 F.2d 711, 713 (2d Cir. 1963)(appeal filed
divests district court of power to grant or deny relief except with Court of Appeals
permission), cert. denied, 374 U.S. 853, 83 S.Ct. 1920, 10 L.Ed.2d 1073 (1963); Phlo Corp. v.

Stevens, 62 Fed. Appx. 377, 380 (2d Cir. 2003).

 
Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 4 of 7

b. Qualified immunity is lost absent a stay.

Discovery in this case is significant and onerous. Notwithstanding the on-going fact
discovery, the plaintiff seeks to depose several witnesses, to include out of state depositions in
Georgia and South Carolina. Stephenson, who has appealed the Court's ruling, should not have
to partake in burdensome discovery while he challenges the Court's ruling, regarding whether he
is immune from those burdens in the first place. The “driving force” behind the doctrine is to
ensure that “insubstantial claims against government officials be resolved prior to discovery.”
Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 3039, 97 L. Ed. 2d 523 (1987). This
is also the entire purpose of allowing interlocutory appeals of denials of immunity in the first
place. See Mitchell vy, Forsyth, 472 U.S. 511, 525 (1985). Because of this, stays are particularly
appropriate in appeals that litigate immunity from suit.

3. Other Parties are not injured by a Stay.

All the defendants to this lawsuit consent to the Court's issuance of a stay. The plaintiff
objects. The parties are not injured by the issuance of a stay. The plaintiff, no longer
incarcerated, seeks money damages. As stated in his complaint “[iJt is time for the people who
stole Vernon’s life to be held accountable.” (Doc. 1, € 6). However, as demonstrated in
Stephenson's motion to dismiss and the attachments thereto, Stephenson did not violate the law,
nor did he violate any right of the plaintiff. Stephenson is entitled to qualified immunity. A stay
does not harm the plaintiff; he chose this forum. However, Stephenson should not be subject to

onerous discovery while he seeks appellate review of his right to immunity.

 
Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 5 of 7

4. A Stay is vital for public interest.

The public interest prong is satisfied. It is important that the boundaries of qualified
immunity are known to all individuals, not just government officials. Moreover, our case law
tells us that qualified immunity should be resolved early in the proceedings.

Notably, the Second Circuit issued a decision reversing the denial of qualified immunity
just last week. "[Wle write ... and to again emphasize the importance of properly applying the
doctrine of qualified immunity" Naumovski v. Norris, No. 18-1556-CV, 2019 WL 3770193, at
*1 (2d Cir. Aug. 12, 2019) "Qualified immunity shields a public official from suit for damages
unless caselaw clearly puts him on notice that his action is unconstitutional. The judge’s
approach to the qualified-immunity question was far too general." (Id.)

“As the Supreme Court has explained, ‘a defendant cannot be said to have violated a
clearly established right unless the right’s contours were sufficiently definite that any reasonable
official in the defendant’s shoes would have understood that he was violating it.”” Estate of
Devine _v. Fusaro, No. 3:14-CV-01019(JAM), 2016 WL 183472, at *5 (D. Conn. Jan. 14,

2016)(quoting Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014)), aff'd sub nom, Estate of

 

Devine, 676 F. App’x 61 (2d Cir. 2017)(summary order). “A clearly established right is one that
is ‘sufficiently clear that every reasonable official would have understood that what he is doing
violates that right.’” Mullenix, 136 S. Ct. at 308 (internal quotation and alteration omitted).

The Supreme Court has “repeatedly told courts ... not to define clearly established law at
a high level of generality.” Mullenix, 136 S. Ct. at 308 (quotation omitted), It did so yet again
just in 2017: “In the last five years, this Court has issued a number of opinions reversing federal
courts in qualified immunity cases.... Today, it is again necessary to reiterate the longstanding

333

principle that ‘clearly established law’ should not be defined ‘at a high level of generality.

 

 
Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 6 of 7

White v. Pauly, 137 S. Ct. 548, 551-52 (2017)(citation omitted); see also Ziglar vy. Abbasi, 137 S.
Ct. 1843 (2017\reversing); Mullenix_v. Luna, 136 S. Ct. 305 (2015)(reversing); Taylor v.
Barkes, 135 S. Ct. 2042 (2015)(reversing); City and County of San Francisco v. Sheehan, 135 8S.
Ct. 1765, 1774, n.3 (2015)(reversing); Carroll v. Carman, 135 S. Ct. 348 (2014)(reversing);
Wood v. Moss, 134 S. Ct. 2056 (2014)(reversing); Plumhoff_v. Rickard, 134 S$. Ct. 2012
(2014)(reversing); Stanton v. Sims, 134 S. Ct. 3 (2013)(reversing); Reichle v. Howards, 132 S.
Ct. 2088 (2012)(reversing); Filarsky v. Delia, 566 U.S. 377 (2012)(reversing); Messerschmidt v.
Millender, 565 U.S. 535 (2012)(reversing); Ryburn v. Huff, 132 S. Ct. 987 (2012)(reversing);

see also District of Columbia v. Wesby, 138 S. Ct. 577 (2018)(reversing); Kisela v. Hughes, 138

 

S. Ct. 1148 (2018)(reversing).
“(T]he clearly established law must be ‘particularized’ to the facts of the case.” White,

137 S. Ct. at 552 (quoting Anderson, 483 U.S. at 640). “The dispositive question is ‘whether the

 

violative nature of particular conduct is clearly established.” Mullenix, 136 S. Ct. at 308

(emphasis in original)(quoting al-Kidd, 563 U.S. at 742). “This inquiry “must be undertaken in

 

light of the specific context of the case, not as a broad general proposition.” Mullenix, 136 S.

Ct. at 308 (quotation omitted); see also Reichle, Jr, 132 S. Ct. at 2094. “The question is not

 

what a lawyer would learn or intuit from researching case law, but what a reasonable person in
the defendant’s position should know about the constitutionality of the conduct.” Doninger v.
Niehoff, 642 F.3d 334, 345 (2d Cir. 2011)}(quotation omitted).

As is here, defendant Stephenson asserts the Court has chosen to define the right to
generally; he has sought appellate review. It is in the public interest for a stay to issue while the

immunity issue is addressed by the Second Circuit.

 

 
Case 3:18-cv-01502-RNC Document 105-1 Filed 08/22/19 Page 7 of 7

Respectfully submitted,

DEFENDANT
James Stephenson

WILLIAM TONG
ATTORNEY GENERAL

BY: / Sf Shucad” EA Lan, i
Edward Wilson, Jr.
Assistant Attorney General
110 Sherman Street
Hartford, CT 06105
Federal Bar #ct29119
E-Mail: e.wilson@ct.gov
Tel: (860) 808-5450
Fax: (860) 808-5591

 

CERTIFICATION
I hereby certify that on August 22, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

 

ff 8! Eward Liban, LA.
Edward Wilson, Jr.
Assistant Attorney General

 

 
